Dismissed and Opinion filed August 29, 2002








Dismissed and Opinion filed August 29, 2002.





 





 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00179-CV
____________
 
J.L.H.
AUTOMOTIVE, INC. d/b/a JEFF HAAS MAZDA, Appellant
 
V.
 
MCI
WORLDCOM COMMUNICATIONS, INC., Appellee
 

 
On Appeal from the County Civil Court at Law No. 4
Harris
County, Texas
Trial Court Cause No. 756,493
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed January 22, 2002. 
On August 16, 2002, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed August 29, 2002.
Panel consists of Justices
Edelman, Guzman and Frost.
Do Not Publish C Tex. R. App. P. 47.3(b).